DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on March 29, 2021.
Claims 2, 5-18, 21-23 and 26 are pending.
Claims 2, 18 and 23 have been amended.
Claims 3, 4, 19, 20, 24 and 25 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Han-Wei Chen on April 16, 2021.

With regard to claims 2, 18 and 23 amendments to the independent claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:


receiving, from a worker node, information indicative of actual computing resource utilization at the worker node, the worker node including a previously allocated first-tier resource to process a first task, wherein the first-tier resource is deterministically allocated; and
allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold;
wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to deallocation if the actual computing resource utilization at the worker node rises above a second threshold;
wherein the first and second thresholds are described based on the following equations:
Tl = Talloc X Rn 
T2 = Tpreempt X Rn
wherein T1 is the first threshold. Talloc is a variable over-allocation parameter, T2 is the second threshold. Tpreempt is a computing resource capacity at the worker node.


a processor; and
a memory having instructions stored thereon, which when executed by the processor, cause the system to:
receive, from a worker node, information indicative of actual computing resource utilization at the worker node, the worker node including a previously allocated first-tier resource to process a first task, wherein the first-tier resource is deterministically allocated; 
and allocate an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold; 
wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to de-allocation if the actual computing resource utilization at the particular worker node rises above a second threshold;
wherein the first and second thresholds are described based on the following equations:
Tl = Talloc X Rn 
T2 = Tpreempt X Rn
a variable over-allocation parameter, T2 is the second threshold. Tpreempt is a computing resource capacity at the worker node.

23.    (Currently Amended) A method for recouping computing resources that have been previously allocated for processing tasks at a plurality of worker nodes in a distributed computing cluster, the method comprising:
receiving, from a worker node, information indicative of actual computing resource utilization at the worker node, the worker node including:
a first-tier resource to process a first task, wherein the first-tier resource was deterministically allocated; and
an opportunistic second-tier resource to process a second task, wherein the opportunistic second tier resource includes underutilized computing resources previously allocated and guaranteed to the first-tier resource, and wherein the opportunistic second-tier resource was allocated in response to the actual computing resource utilization at the worker node falling below a first threshold, 
determining, based on the information, that actual computing resource utilization at the worker node has risen above a second threshold, 
deallocating the opportunistic second-tier resource in response to determining that the actual computing resource utilization at the worker node has risen above the second threshold;
s are described based on the following equations:
Tl = Talloc X Rn 
T2 = Tpreempt X Rn
wherein T1 is the first threshold. Talloc is a variable over-allocation parameter, T2 is the second threshold. Tpreempt is a computing resource capacity at the worker node.

Allowable Subject Matter
Claims 2, 5-18, 21-23 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold; wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to deallocation if the actual computing resource utilization at the worker node rises above a second threshold; wherein the first and second thresholds are described based on the following equations: T1 = Talloc X Rn T2 = Tpreempt X Rn wherein T1 is the first threshold, Talloc is a variable over-allocation parameter, T2 is the second threshold, Tpreempt is a variable preemption parameter, and Rn is a computing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 19, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191